                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        NOE-MARIE CLARATY,
                                   7                                                        Case No. 18-cv-06861-JCS
                                                       Plaintiff,
                                   8                                                        ORDER DENYING AS MOOT
                                                v.                                          APPLICATION TO PROCEED IN
                                   9                                                        FORMA PAUPERIS AND
                                        LINDA HALL-MILLS, et al.,                           DISCHARGING ORDER TO SHOW
                                  10                                                        CAUSE
                                                       Defendants.
                                  11                                                        Re: Dkt. Nos. 2, 4

                                  12
Northern District of California
 United States District Court




                                  13          The Court previously issued an order to show cause (dkt. 4) why Plaintiff Noe-Marie

                                  14   Claraty’s application to proceed in forma pauperis (dkt. 2) should not be denied. Claraty has since

                                  15   paid the filing fee for this action. See dkt. 6. The order to show cause is therefore

                                  16   DISCHARGED, and the application to proceed in forma pauperis is DENIED AS MOOT.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 7, 2018
                                  19                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
